                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 FRANCIS GECKER, solely as Chapter 7
 Trustee for CYNTHIA COLLINS

                            Plaintiff,
                                                         No. 16 C 50153
                  v.
                                                         Magistrate Judge Jeffrey T. Gilbert
 MENARD, INC. a/k/a MENARDS

                            Defendant.


                          MEMORANDUM OPINION AND ORDER

       This case is before the Court on Defendant’s Motion to Strike Plaintiff’s Rule 26(a)(2)(C)

Expert Disclosure of Dr. Harold Rees and Limit His Testimony [ECF No. 137]. For the reasons

discussed below, Defendant’s Motion is granted in part and denied in part.

                                         BACKGROUND

       Plaintiff alleges she was injured when a shopping cart made contact with her hip outside

of a Menards home improvement store in 2014. While the fact that a cart struck Plaintiff is not in

dispute, the parties disagree as to the nature, cause, and extent of Plaintiff’s injuries, including

whether a right hip replacement performed by Dr. Harold Rees, M.D., about five years after the

accident was causally related to it.

       Defendant deposed Dr. Rees in April of 2019. Months after that deposition, Plaintiff served

a delayed disclosure for Dr. Rees under Rule 26(a)(2)(C) of the Federal Rules of Civil Procedure.

That disclosure stated Dr. Rees would give expert testimony at trial both as Plaintiff’s treating

physician and with respect to the cause of Plaintiff’s right hip injury. Defendant now asks that

Plaintiff’s Rule 26(a)(2)(C) disclosure be stricken as untimely and because it is not consistent with
Dr. Rees’s deposition testimony. It is not clear what Defendant hopes to accomplish by striking

the Rule 26(a)(2)(C) disclosure, as Dr. Rees has been deposed and Defendant does not seek to bar

Dr. Rees from testifying at trial. Defendant also challenges the substantive admissibility of Dr.

Rees’s causation testimony under Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579 (1993). The Court addresses Defendant’s arguments in turn.

                                           ANALYSIS

       I. Plaintiff’s Rule 26(a)(2)(C) Disclosures

       Pursuant to the discovery schedule set by the Court and agreed upon by the parties, Plaintiff

was to make her Rule 26(a)(2) disclosures by March 27, 2019. With respect to Dr. Rees, Plaintiff

did not do so. Yet Defendant went forward with Dr. Rees’s deposition on April 2, 2019, despite

not having received the Rule 26(a)(2)(C) disclosure of Dr. Rees’s opinions and the basis for them.

On July 16, 2019, more than three months after Defendant deposed Dr. Rees, Plaintiff served her

Rule 26(a)(2)(C) disclosure. Defendant now complains that Plaintiff’s disclosure does not conform

to Dr. Rees’s prior deposition testimony in some respects and asks that the disclosure be stricken.

       Neither party disputes that Plaintiff’s Rule 26(a)(2)(C) disclosure regarding Dr. Rees was

untimely. That disclosure was not only produced after the Court’s deadline, but after Dr. Rees had

been deposed. The question for the Court is what consequence, if any, is appropriate for that

untimely disclosure where Defendant had a right to insist on receiving the disclosure before Dr.

Rees’s deposition, pursuant to the Court’s scheduling order, but chose not to do so. While

Defendant says Plaintiff’s late Rule 26(a)(2) disclosure for Dr. Rees conflicts with his prior

deposition testimony, it is not clear to the Court there is a material conflict between the two. But

the Court need not resolve that issue to rule on Defendant’s Motion. Further, even if any conflict

exists, that certainly is a risk of which Defendant was aware when it chose to proceed with Dr.



                                                 2
Rees’s deposition having not received the Rule 26(a)(2)(C) disclosure it was entitled to receive

before taking the deposition.

       Under Federal Rule of Civil Procedure 37(c), “[i]f a party fails to provide information or

identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or harmless.” The Seventh Circuit has likewise affirmed that the exclusion

of non-disclosed evidence is automatic and mandatory under Rule 37(c)(1) unless the non-

disclosure was justified or harmless. Finley v. Marathon Oil Co., 75 F.3d 1225, 1230 (7th Cir.

1996). In assessing the harmlessness of a Rule 26 violation, courts are to consider “(1) the prejudice

or surprise to the party against whom the evidence is offered; (2) the ability of the party to cure

the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith or willfulness

involved in not disclosing the evidence at an earlier date.” Westefer v. Snyder, 422 F.3d 570, 585

n. 21 (7th Cir.2005) (citing David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003)).

       The purpose of the Rule 26 expert disclosure requirements is to prevent surprise or

prejudice to the opposing party. Sherrod v. Lingle, 223 F.3d 605, 613 (7th Cir. 2000) (expert

discovery rules “are designed to aid the court in its fact-finding mission by allowing both sides to

prepare their cases adequately and efficiently and to prevent the tactic of surprise from affecting

the outcome of the case”). Here, Defendant does not argue that it was surprised by anything Dr.

Rees said in his deposition, suggesting instead that it was surprised by the later served Rule

26(a)(2)(C) disclosure. Yet this supposed surprise ultimately is harmless under the circumstances

of this case, especially in terms of Defendant’s ability to prepare for trial.

       Based on the deposition transcript, Defendant had received all relevant reports and medical

records, including Dr. Rees’s curriculum vitae, prior to deposing Dr. Rees. Even without the proper



                                                   3
Rule 26 disclosure, the transcript also shows Defendant was aware Dr. Rees performed Plaintiff’s

right hip replacement and that he had formed an opinion as to the likely cause of her injury based

on his treatment and the patient’s medical history provided to him. Defendant also had already

retained a rebuttal expert, Dr. William J. Hopkinson, 1 to respond to Dr. Rees’ anticipated causation

opinion. With all the above information in hand, Defendant then took Dr. Rees’s deposition on

April 2, 2019. Therefore, in this case, the late Rule 26 disclosure did not cause Defendant to “miss

its opportunity to disqualify the expert, retain rebuttal experts, or hold depositions for an expert.”

Tribble v. Evangelides, 670 F.3d 753, 759-60 (7th Cir. 2012). In fact, through Dr. Rees’s

deposition, Defendant arguably learned more information than it would have received in a typical

Rule 26(a)(2)(C) disclosure about the basis and scope of Dr. Rees’ expert opinion. Plaintiff’s

failure to provide a timely Rule 26 disclosure for Dr. Rees, therefore, has not stymied Defendant’s

ability to mount a defense to Plaintiff’s claims in this case. All parties are on notice as to the

anticipated subject matter and scope of Dr. Rees’s potential trial testimony, making Plaintiff’s

failure to timely disclose under Rule 26 harmless in this particular instance.

        Other courts agree that untimely Rule 26 disclosures may be harmless where the opposing

party had an opportunity to depose the expert or was otherwise aware of the substance of the

expert’s opinion. See generally, Banister v. Burton, 636 F.3d 828, 833-34 (7th Cir. 2011) (“even

if a report was necessary under [Rule 26(a)(2)(B)], the failure to file one was clearly harmless

because [plaintiff] wasn’t surprised by the doctor’s testimony—he heard it before in the state trial.

Also, [plaintiff] provides no evidence that the failure to file the report was in bad faith.”);

Spearman Indus. v. St. Paul Fire & Marine Ins. Co., 138 F. Supp. 2d 1088, 1094 (N.D. Ill. 2001)



1
 Defendant retained Dr. William J. Hopkinson, M.D., to conduct an independent medical examination of
Plaintiff and opine as to the cause of Plaintiff’s injuries. Dr. Hopkinson is also a board-certified orthopedic
surgeon and Surgeon-in-Chief at Loyola University Medical Center.

                                                      4
(where plaintiff failed to serve an expert report under Rule 26 for one of its experts, the violation

was harmless because plaintiff previously disclosed the expert’s existence, there was no evidence

of plaintiff’s bad faith in failing to serve the report, defendant neither objected to having not

received the Rule 26 disclosures nor filed a Rule 37 motion to exclude the expert’s testimony, and

defendant deposed the expert prior to trial).

       Similarly, in Kondragunta v. Ace Doran Hauling & Rigging Co., 2013 WL 1189493 (N.D.

Ga. 2013), the plaintiff’s failure to make appropriate Rule 26(a)(2)(C) disclosures was harmless

where the names of the experts and general subject matter of their testimony previously had been

disclosed to the defendants. In declining to strike the experts’ testimony, the court focused, in part,

on the fact that the defendants “had the ability to complain, and thereby cure this surprise, prior to

the expiration of expert discovery, by advising plaintiff that his disclosures did not comply with

the rule and by requesting more specific disclosures” but did not do so. Id. at *8. Here, Defendant

knew Plaintiff had not made her Rule 26(a)(2)(C) disclosure for Dr. Rees and, as in Kondragunta,

never moved to force Plaintiff to do so, either before or after Dr. Rees’s deposition. Rather,

Defendant affirmatively chose to depose Dr. Rees without the required disclosure in hand, which

seriously weakens Defendant’s ability now to complain about that state of affairs.

       Defendant’s real complaint seems to be that when Plaintiff finally made her Rule

26(a)(2)(C) disclosure for Dr. Rees, that disclosure, in Defendant’s view, was not consistent with

the testimony Dr. Rees gave at his deposition. Again, though, that is a risk Defendant ran by going

forward with the deposition without the Rule 26(a)(2)(C) disclosure. As noted above, the Court

does not necessarily agree with Defendant’s assessment that a conflict exists. There does not

appear to be a material discrepancy between Dr. Rees’s deposition testimony and the Rule




                                                  5
26(a)(2)(C) disclosure, other than that the Rule 26(a)(2)(C) disclosure is somewhat broad, general,

and conclusory in certain areas where the deposition testimony is a bit more specific.

       Moreover, even if the late Rule 26(a)(2)(C) disclosure ultimately does conflict with Dr.

Rees’s deposition testimony, the disclosure itself is not admissible in evidence. It is a discovery

vehicle intended to provide information before a deposition or trial testimony. By not striking the

Rule 26(a)(2)(C) disclosure, the Court effectively is constraining Dr. Rees’s trial testimony to the

opinions contained in that disclosure, at least at the outer limits. In addition, if Dr. Rees strays

from, or testifies inconsistent with, his deposition testimony at trial, Defendant still has the tools

of cross-examination at its disposal, including using the transcript of Dr. Rees’s deposition

testimony under oath to impeach him consistent with the Federal Rules of Evidence. If Dr. Rees

testifies at trial in a manner consistent with his deposition testimony, Defendant appears to have

no need to use the Rule 26(a)(2)(C) disclosure at trial. Finally, if either party seeks to use the Rule

26(a)(2)(C) disclosure at trial, the Court can address that situation in the context in which it arises.

       While any detriment Defendant suffered from not having Plaintiff’s Rule 26(a)(2)(C)

disclosure before Dr. Rees’s deposition was caused, in large part, by Defendant’s decision to go

forward with that deposition without the disclosure in hand, the Court does not mean to excuse

Plaintiff’s failure to serve the disclosure when she was required to do so by court order. That was

wrong. But it was Defendant’s responsibility to bring that default to the Court’s attention if it

wanted to invoke the remedies provided in the Federal Rules of Civil Procedure for such a foul.

Just as Plaintiff should have complied with her disclosure requirements under the Federal Rules

of Civil Procedure, so too is Defendant confined by the remedies the Rules provide – remedies

which it did not invoke. To that end, it is worth noting that Defendant does not ask the Court for

the remedy that, if raised at the appropriate time, would have been available to it: barring Dr. Rees



                                                   6
from testifying at trial. Rather, Defendant apparently only wants to limit Dr. Rees to what he said

during his deposition. But the Court is not inclined to provide Defendant a free pass for not timely

raising the Rule 26(a)(2)(C) disclosure issue and now allow Defendant to retroactively limit or

micromanage the permissible scope of Dr. Rees’s trial testimony on the eve of trial. And the

Federal Rules of Civil Procedure do not seem to provide the Court with a vehicle to do so.

       The bottom line is that Plaintiff’s default does not seem to have prejudiced Defendant. If it

did, Defendant had ability to avoid that situation by timely invoking the remedies provided by the

Federal Rules of Civil Procedure. Just as the deposition went forward without Plaintiff’s Rule

26(a)(2)(C) disclosure, so too will the trial be undeterred by Plaintiff’s untimely disclosure served

after Dr. Rees was deposed. For all these reasons, the Court declines to strike Plaintiff’s untimely

Rule 26(a)(2)(C) disclosure regarding Dr. Rees.

       II. Admissibility of Dr. Rees’s Testimony Under Rule 702 and Daubert

       The issue of Plaintiff’s untimely Rule 26(a)(2)(C) disclosure aside, Defendant urges the

Court to bar portions of Dr. Rees’s testimony that it considers “speculative” and unreliable. [ECF

No. 137, p. 5]. Defendant argues that while Dr. Rees may be qualified as an expert witness and his

testimony may be relevant to the claims and defenses in this case, he does not base his causation

opinion on objective facts or data, making that specific opinion inadmissible at trial. For the

reasons discussed below, Dr. Rees’s causation opinion, with limited exception, passes Daubert

muster and may be presented to the jury.

       Rule 702 and the United States Supreme Court’s decision in Daubert govern the

admissibility of expert testimony in federal court. Hall v. Flannery, 840 F.3d 922, 926 (7th Cir.

2016). The familiar two-step Daubert framework allows admission of expert testimony that is

“relevant to a fact in issue, is based on sufficient facts or data, and is the product of reliable



                                                  7
scientific or other expert methods that are properly applied.” Stuhlmacher v. Home Depot U.S.A.,

Inc., 774 F.3d 405, 409 (7th Cir. 2014); see also, Higgins v. Koch Dev. Corp., 794 F.3d 697, 704

(7th Cir. 2015) (“Rule 702 and Daubert require the district court to determine whether proposed

expert testimony is both relevant and reliable.”). The district court is the “gatekeeper” of expert

testimony but must be mindful of the fact that “the key to the gate is not the ultimate correctness

of the expert’s conclusions,” but “the soundness and care with which the expert arrived at her

opinion.” Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th Cir. 2013).

       A court will admit expert testimony only where the expert “(i) is qualified to offer opinion

testimony under Rule 702, (ii) has employed a reliable methodology, (iii) proposes to offer

opinions that follow rationally from the application of his knowledge, skill, experience, training,

or education, and (iv) presents testimony on a matter that is relevant to the case at hand, and thus

helpful to the trier of fact.” Mintel Int’l Grp., Ltd. v. Neergheen, 636 F. Supp. 2d 677, 684–85

(N.D. Ill. 2009). The proponent of expert testimony bears the burden of proving the testimony is

admissible. Fail-Safe, L.L.C. v. A.O. Smith Corp., 744 F. Supp. 2d 870, 887 (E.D. Wis. 2010).

       An expert may be qualified “by knowledge, skill, experience, training or education” and

need not have any “particular credentials.” FED. R. EVID. 702; Tuf Racing Prod., Inc. v. Am. Suzuki

Motor Corp., 223 F.3d 585, 591 (7th Cir. 2000). The court must consider “‘a proposed expert’s

full range of practical experience as well as academic or technical training when determining

whether that expert is qualified to render an opinion in a given area.’” Trustees of Chicago Painters

& Decorators Pension, Health & Welfare, & Deferred Sav. Plan Trust Funds v. Royal Int’l

Drywall & Decorating, Inc., 493 F.3d 782, 788 (7th Cir. 2007) (quoting Smith v. Ford Motor Co.,

215 F.3d 713, 718 (7th Cir. 2000)). When assessing whether an expert is qualified, the court is

“not concerned with the witness’s general qualifications.” Hall, 840 F.3d at 926. Instead, the court



                                                 8
examines whether the expert has the necessary qualifications to support “‘each of the conclusions

he draws.’” Id. (quoting Gayton v. McCoy, 593 F.3d 610, 617 (7th Cir. 2010)). In other words, the

expert must be “qualified to offer opinions in the specific area of his or her proposed testimony.”

Bone Care Int’l LLC v. Pentech Pharm., Inc., 2010 WL 3928598, at *1 (N.D. Ill. 2010).

       Courts have broad latitude when deciding whether an expert’s testimony is reliable.

Higgins, 794 F.3d at 704. Reliability involves, “among other things: (1) whether the proffered

theory can be and has been tested; (2) whether the theory has been subjected to peer review; (3)

whether the theory has been evaluated in light of potential rates of error; and (4) whether the theory

has been accepted in the relevant scientific community.” Baugh v. Cuprum S.A. de C.V., 845 F.3d

838, 844 (7th Cir. 2017). To satisfy reliability, an expert may not “simply assert[s] a ‘bottom line’”

or base her opinion on “subjective belief or speculation.” Metavante Corp. v. Emigrant Sav. Bank,

619 F.3d 748, 761 (7th Cir. 2010). Rather, an expert’s testimony must demonstrate “the same level

of intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 153 (1999).

       The relevance standard for expert testimony is similarly liberal. Hale v. State Farm Mut.

Auto. Ins. Co., 2016 WL 6947065, at *2 (S.D. Ill. 2016). Simply put, an expert’s testimony must

“assist[] the jury in determining any fact at issue in the case.” Stuhlmacher, 774 F.3d at 409. If

“the jury is able to evaluate the same evidence and is capable of drawing its own conclusions,”

then the expert’s testimony is not helpful. Sanders v. City of Chicago Heights, 2016 WL 4398011,

at *4 (N.D. Ill. 2016).

       The court’s application of these admissibility standards “is not intended to supplant the

adversarial process.” Ortiz v. City of Chicago, 656 F.3d 523, 536 (7th Cir. 2011). Even “shaky”

testimony may satisfy Rule 702 and Daubert, Bielskis v. Louisville Ladder, Inc., 663 F.3d 887,



                                                  9
894 (7th Cir. 2011), as it ultimately is for the jury to determine the accuracy of admissible expert

evidence that has been “tested” through “‘vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.’” Lapsley v. Xtek, Inc., 689 F.3d 802, 805

(7th Cir. 2012) (quoting Daubert, 509 U.S. at 596).

       Dr. Rees’s qualifications, though not in dispute, inform the Court’s analysis of the types of

opinions he may render consistent with Daubert. Dr. Rees received his bachelor’s degree in 1995

from the University of Pennsylvania, followed by his medical degree at Temple University in

2002. He is a board-certified orthopedic surgeon and associate professor at Loyola University

Medical Center, where he has practiced in his capacity as an orthopedic surgeon for over a decade.

Dr. Rees’s medical practice focuses primarily on treatment of hip and knee osteoarthritis with joint

replacement surgery and he is well-published in this area.

       On February 27, 2019, Dr. Rees performed a right total hip arthroplasty on Plaintiff. Based

on Dr. Rees’s deposition and Plaintiff’s delayed Rule 26(a)(2)(C) disclosure, Dr. Rees primarily

intends to testify regarding the nature and extent of Plaintiff’s right hip injury and the medical

treatment he provided. More controversially, Plaintiff also wants Dr. Rees to testify that Plaintiff’s

right hip injury is causally related to the accident at Menards, an opinion Defendant characterizes

as too “speculative” under Daubert to be presented to a jury.

       In reviewing Dr. Rees’s deposition transcript, the Court is mindful that even “shaky”

testimony may satisfy Rule 702 and pass muster under Daubert. Bielskis, 663 F.3d at 894. Daubert

tests an expert’s methodology, not the ultimate strength of the expert’s opinion. Id. Dr. Rees’s

methodology here was not fatally unsound, insofar as he based his causation opinion on a patient

history he received directly from Plaintiff, as well as his review of Plaintiff’s medical history, to

the extent it was available to him. Specifically, Dr. Rees reviewed arthroscopic pictures from



                                                 10
Plaintiff’s prior surgery in 2015 and x-rays taken at Dr. Rees’s office in anticipation of Plaintiff’s

medical treatment. While there certainly are additional records Dr. Rees could have reviewed,

under Daubert, he need not review each and every fact available in Plaintiff’s case for his opinion

to be admissible; “only a ‘sufficient’ amount is required.” Hoskins v. Gunn Trucking, 2010 WL

4000123 (N.D. Ind. 2010) (citing FED. R. EVID. 702(1)). The oral history Dr. Rees received from

Plaintiff, coupled with own medical examination of Plaintiff, was sufficient to render a causation

opinion based on his years of education, training, and medical experience.

       To the extent Defendant believes Dr. Rees did not have all the facts he should have had

when he formed his causation opinion, Defendant is well-poised for precisely the type of “vigorous

cross-examination” Daubert encourages. Lapsley, 689 F.3d at 805. Dr. Rees himself admitted he

was provided a relatively limited medical history upon which to rely in forming his opinion. [ECF

No. 137-2, p. 70-72] (“Well, it’s hard for me to know one way or another. It sounds like [Dr.

Hopkinson] had a lot more information to – to base his opinion.”) (“As far as [causation of the

incident] goes, I mean, you know, it sounds like [Dr. Hopkinson] has more information, and so his

opinion certainly may have a little more education in it as far as that goes. Again, I just go off of

what the patient tells me.”). But even that limited medical history was sufficient to treat Plaintiff’s

medical condition and form a relevant and reliable opinion as to the cause of Plaintiff’s right hip

injury. Under Daubert, any shortcomings Defendant perceives in Dr. Rees’s causation opinion, or

the facts upon which he relied in coming to that opinion, are matters that go to the weight, not the

admissibility, of his testimony. See, e.g., Walker v. Soo Line R.R. Co., 208 F.3d 581, 589 (7th Cir.

2000) (an expert’s reliance on faulty information is a matter to be explored on cross-examination;

it does not go to admissibility). The Court therefore will not prevent Dr. Rees from testifying to

opinions that, in Defendant’s view, are entitled to little weight because they are not based on



                                                  11
sufficient information. That is fodder for cross-examination and argument to the jury, not for a

motion to in limine to bar that testimony completely.

       Defendant also appears to challenge Dr. Rees’s ability to apply his decades of experience

as an orthopedic surgeon to the facts of Plaintiff’s case in forming his causation opinion. However,

Rule 702 specifically allows a witness to be “qualified as an expert by knowledge, skill,

experience, training, or education.” Metavante Corp., 619 F.3d at 761 (citing FED.R.EVID. 702

(emphasis added)). “An expert’s testimony is not unreliable simply because it is founded on his

experience rather than on data.” Id.

       The Court will grant Defendant’s Motion in two respects, however. To the extent Dr. Rees

was asked to opine during his deposition about the amount of force required to cause an injury to

someone in Plaintiff’s position at the time of the accident, that opinion is beyond the scope of Dr.

Rees’s qualifications. [ECF No. 137-2, p. 55-57]. Dr. Rees admitted as much when he was asked

to provide an opinion on this subject during his deposition. [ECF No. 137-2, p. 56] (“I’m certainly

not an expert on, you know, forces of – you know, how much force it takes.”). The Court accepts

Dr. Rees’s admitted lack of expertise in this area and will bar him from testifying at trial regarding

the forces exerted during the accident involving Plaintiff.

       Furthermore, Defendant expresses concern that Dr. Rees will attempt to testify regarding

the cause of injuries he did not treat and of which he has no knowledge, such as injuries to

Plaintiff’s left hip. But that is not the Court’s reading of Dr. Rees’s deposition testimony or of

Plaintiff’s Rule 2(a)(2)(C) disclosure for Dr. Rees. [ECF No. 137-1, p. 1] (“[Dr. Rees] will also

testify and give an opinion that all the injuries he treated the plaintiff for are causally connected to

the occurrence the plaintiff was involved in on April 29, 2014…) (emphasis added). Dr. Rees

himself readily admits he did not treat, or review any records related to, Plaintiff’s other injuries,



                                                  12
and cannot offer any opinion as to their cause or treatment. [ECF No. 137-2, p. 22-24]. The Court

therefore agrees with Defendant – and Dr. Rees himself, it seems – that Dr. Rees cannot testify at

trial regarding the cause or treatment of any injury Plaintiff suffered, except with respect to her

right hip. Dr. Rees therefore is barred from doing so at trial.

                                          CONCLUSION

       For all the reasons discussed above, Defendant’s Motion to Strike Plaintiff’s Rule

26(a)(2)(C) Expert Disclosure of Dr. Harold Rees and Limit His Testimony [ECF No. 137] is

granted in part and denied in part. Defendant’s Motion is denied to the extent Defendant asks the

Court to strike Plaintiff’s untimely Rule 26(a)(2)(C) disclosure for Dr. Rees and as to Defendant’s

Daubert challenge to Dr. Rees’s testimony about the cause of any injury to Plaintiff’s right hip.

Defendant’s Motion is granted to the extent Defendant has raised a Daubert challenge to Dr. Rees’s

proposed testimony about the amount of force required to cause an injury to someone in Plaintiff’s

position at the time of the accident, and as to any testimony by Dr. Rees regarding the treatment

or cause of any injuries Plaintiff suffered beyond the right hip condition that Dr. Rees treated. Dr.

Rees will be permitted to testify at trial subject to the limitations described in this Memorandum

Opinion and Order.

       It is so ordered.




                                               ___________________________________
                                               Jeffrey T. Gilbert
                                               United States Magistrate Judge

Dated: September 3, 2019




                                                 13
